        Case 4:21-cv-00116-LMM Document 1 Filed 06/18/21 Page 1 of 20




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                               ROME DIVISION

OWNERS INSURANCE COMPANY,

       Plaintiff,

v.                                             Civil Action File No.

RESTORED TRUCKING COMPANY,                     __________________
INC., JOSEPH SPIVEY, and LOUIS
BYRD,

       Defendants.

                 OWNERS INSURANCE COMPANY’S
             COMPLAINT FOR DECLARATORY JUDGMENT

      COMES NOW OWNERS INSURANCE COMPANY (“Owners”) and

hereby files its Complaint for Declaratory Judgment against Restored Trucking

Company, Inc. (“Restored Trucking”), Joseph Spivey (“Spivey”), and Louis Byrd

(“Byrd”), showing this Honorable Court as follows:

                                    PARTIES

                                          1.

      Owners is a corporation organized and existing under the laws of the state of

Ohio with its principal place of business in Michigan.
       Case 4:21-cv-00116-LMM Document 1 Filed 06/18/21 Page 2 of 20




                                          2.

      Restored Trucking is a corporation organized and existing under the laws of

the State of Georgia with its principal place of business in Georgia. Restored

Trucking may be served with process via its registered agent, Mike Jones, at 508

Industrial Drive, Rockmart, Georgia 30153.

                                          3.

      Spivey is a resident and domiciliary of the state of Georgia, and he has the

present intention to remain in Georgia and call Georgia his home. Spivey may be

served with process at 962 Youngs Farm Road, Cedartown, Georgia 30125, or

wherever found.

                                          4.

      Byrd is a resident and domiciliary of the state of Georgia, and he has the

present intention to remain in Georgia and call Georgia his home. Byrd may be

served with process at 351 Bull Creek Church Road, Claxton, Georgia 30125, or

wherever found.

                         JURISDICTION AND VENUE

                                          5.

      This Court has original jurisdiction over this action under the provisions of 28

U.S.C. § 1332 because this action is between citizens of different states, who are
                                      -2-
        Case 4:21-cv-00116-LMM Document 1 Filed 06/18/21 Page 3 of 20




completely diverse, and the amount in controversy exceeds the jurisdictional limit

of $75,000, exclusive of interest and costs.

                                           6.

      This Court has personal jurisdiction over the Defendants because the

Underlying Lawsuit (defined below) is pending in the Superior Court of Polk

County, Georgia, which lies within this judicial district and division of the Court,

because the events that underlie this coverage action occurred in Georgia, and

because all Defendants reside in and/or are physically present in Georgia.

                                           7.

      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1).

                              NATURE OF ACTION

                                           8.

      This is a Complaint for Declaratory Judgment, brought pursuant to Rule 57 of

the Federal Rules of Civil Procedure and 28 U.S.C. § 2201, to declare the rights and

other legal relations surrounding questions of actual controversy that presently exist

between Owners and the Defendants.

                                           9.

      A controversy of a judicial nature presently exists among the parties that

demands a declaration by this Court in order that Owners may have its rights and
                                      -3-
        Case 4:21-cv-00116-LMM Document 1 Filed 06/18/21 Page 4 of 20




duties under the relevant contract of insurance determined and avoid the possible

accrual of damages.

                                           10.

      Each Defendant named herein has been joined in compliance with case law

requiring the insurer seeking a declaratory judgment to bring into the action all

individuals or entities that have a financial or other interest in the outcome of the

coverage issues to be decided through the declaratory judgment.

                        THE UNDERLYING LAWSUIT

                                           11.

      On October 3, 2018, Spivey was driving a vehicle owned by Restored

Trucking (the “Truck”) on I-16 in Candler County, Georgia.

                                           12.

      At that time, Byrd was also traveling in his vehicle on I-16 behind Spivey.

                                           13.

      As both vehicles travelled on I-16, the Truck struck a horse that had entered

the interstate, causing Spivey to lose control of the Truck.

                                           14.

      Thereafter, the Truck and Byrd’s vehicle collided on I-16 (the “Incident”).


                                         -4-
         Case 4:21-cv-00116-LMM Document 1 Filed 06/18/21 Page 5 of 20




                                           15.

        On September 22, 2020, Byrd filed a lawsuit against Restored Trucking and

Spivey in the Superior Court of Polk County, Georgia, civil action file number

SUCV2020000543 (the “Underlying Lawsuit”). A true and accurate copy of the

complaint filed in the Underlying Lawsuit is attached hereto as Exhibit A.

                                           16.

        In the Underlying Lawsuit, Byrd alleges that Spivey’s negligent operation of

the Truck is the direct and proximate cause of his injuries.

                                           17.

        In the Underlying Lawsuit, Byrd also alleges that Restored Trucking is

vicariously liable for his injuries.

                                           18.

        Spivey was served with the Underlying Lawsuit on October 15, 2020.

                                           19.

        Restored Trucking was served with the Underlying Lawsuit on December 7,

2020.

                                           20.

        At the time Restored Trucking was served with the Underlying Lawsuit,

Spivey had automatically defaulted in the Underlying Lawsuit, and he had no ability
                                        -5-
        Case 4:21-cv-00116-LMM Document 1 Filed 06/18/21 Page 6 of 20




to open that default as a matter of right under O.C.G.A. § 9-11-55(a).

                                           21.

      Neither Restored Trucking nor Owners knew that Spivey had already been

served with, and defaulted in, the Underlying Lawsuit before Restored Trucking was

served with the Underlying Lawsuit.

                                           22.

      On December 10, 2020, Owners was first notified of the complaint in the

Underlying Lawsuit and Spivey’s automatic default in the Underlying Lawsuit.

                                           23.

      On December 11, 2020, Owners issued a reservation of rights letter to Spivey,

wherein Owners advised Spivey that it was reserving its right to deny coverage for

the Underlying Lawsuit as a result of untimely notice. A true and accurate copy of

the reservation of rights letter is attached hereto as Exhibit B.

                                           24.

      Subject to the complete and total reservation of rights letter, Owners hired

counsel to represent Spivey against the Underlying Lawsuit.




                                         -6-
        Case 4:21-cv-00116-LMM Document 1 Filed 06/18/21 Page 7 of 20




                                          25.

      Shortly after being retained, counsel for Spivey reached out to Byrd’s counsel

in the Underlying Lawsuit and requested that Byrd consent to open Spivey’s default

in the Underlying Lawsuit.

                                          26.

      Byrd has, to this date, refused to consent to open Spivey’s default in the

Underlying Lawsuit.

                                          27.

      Spivey did not forward the complaint in the Underlying Lawsuit to Owners,

or notify it of the same, as soon as practical after being served, as required by

O.C.G.A. § 33-7-15.

                                          28.

      Byrd did not forward the complaint in the Underlying Lawsuit to Owners, or

notify it of the same, via certified mail or statutory overnight delivery, within ten

(10) business days of filing, as required by O.C.G.A. § 33-7-15.

                                          29.

      Owners has been prejudiced by both Spivey and Byrd’s failures to timely

notify Owners of the complaint in the Underlying Lawsuit, as provided by O.C.G.A.

§ 33-7-15.
                                        -7-
        Case 4:21-cv-00116-LMM Document 1 Filed 06/18/21 Page 8 of 20




                        THE INSURANCE CONTRACT

                                          30.

      Owners issued a commercial auto insurance policy to “Restored Trucking

Company Inc.,” policy number 49-434-124-01, with effective dates of March 23,

2018 through March 23, 2019 (the “Primary Policy”). A true and accurate copy of

the Primary Policy is attached hereto as Exhibit C.

                                          31.

      The Primary Policy’s liability coverage contains the following relevant

definitions, terms, provisions, exclusions, and conditions:

      IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND
      SUBJECT TO ALL THE TERMS OF THIS POLICY, WE AGREE
      WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS
      POLICY.

      ITEM TWO - SCHEDULE OF COVERED AUTOS AND
      COVERAGES

      This policy provides only those coverages where a charge is shown in
      the premium column below. Each of these coverages will apply only to
      those autos shown as covered autos. Autos are shown as covered autos
      for a particular coverage by the entry of one or more of the symbols
      from the COVERED AUTOS section of the Commercial Auto Policy
      next to the name of the coverage.




                                        -8-
        Case 4:21-cv-00116-LMM Document 1 Filed 06/18/21 Page 9 of 20




                                       . . .

                          COMMERCIAL AUTO POLICY

Various provisions in this policy restrict coverage. Read the entire policy carefully
to determine rights, duties and what is and is not covered. Throughout this policy,
words and phrases that appear in bold face type have special meaning. Refer to
SECTION VI - DEFINITIONS. The descriptions in the headings of this policy and
all applicable endorsements are solely for convenience and are not part of the terms
and conditions of coverage.

                       SECTION I – COVERED AUTOS

      A.     COVERED AUTO DESIGNATION SYMBOLS

             The following symbols describe the autos for which coverage may be
             provided. Symbols shown next to the various coverages in the
             Declarations designate only those autos which shall be considered
             covered autos for each such coverage.




                                        -9-
Case 4:21-cv-00116-LMM Document 1 Filed 06/18/21 Page 10 of 20




                               . . .

 SECTION II – COVERED AUTOS LIABILITY COVERAGE

A.   COVERAGE

     We will pay all sums an insured legally must pay as damages because
     of bodily injury or property damage to which this insurance applies,
     caused by an accident and resulting from the ownership, maintenance
     or use of a covered auto as an auto. . . . We will investigate, settle or
     defend, as we consider appropriate, any claim or suit for damages . . .
     covered by this policy. . . .

                               . . .

                  SECTION V – CONDITIONS

A.   LOSS CONDITIONS

     1.    Duties in the Event of Accident, Claim, Suit or Loss

           We have no duty to provide coverage under this policy unless
           there has been full compliance with the following duties:

           a.     In the event of accident, claim, suit or loss, an insured
                  must give us or our authorized representative prompt
                  notice of the accident or loss . . . .

           b.     Additionally, the insured and any other involved
                  insured must:

                  (1)   Immediately send us copies of any request,
                        demand, order, notice, summons or legal paper
                        received concerning the claim or suit.

                               . . .

                                - 10 -
 Case 4:21-cv-00116-LMM Document 1 Filed 06/18/21 Page 11 of 20




     2.    Legal Action Against Us

           No legal action may be brought against us until there has been
           full compliance with all the terms of this policy. Further, under
           the Covered Autos Liability Coverage, no legal action may be
           brought until we agree a person entitled to coverage has an
           obligation to pay or until the amount of that obligation has been
           determined by judgment after trial. No one has any right under
           this policy to bring us into any action to determine the liability
           of any person we have agreed to protect.

                               . . .

                SECTION VI – DEFINITIONS

A.   Accident includes continuous or repeated exposure to the same
     conditions resulting in bodily injury or property damage.

B.   Auto means:

     1.    A land motor vehicle;

     2.    A trailer;

     3.    Any other land vehicle that is subject to a compulsory or
           financial responsibility law or other motor vehicle insurance
           law where it is licensed or principally garaged.

     However, auto does not include mobile equipment. . . .

C.   Bodily injury means physical injury, sickness or disease sustained by
     a person, including resulting death of that person.

                               . . .

S.   Suit means a civil proceeding in which:

                               - 11 -
       Case 4:21-cv-00116-LMM Document 1 Filed 06/18/21 Page 12 of 20




             1.    Damages because of bodily injury or property damage . . .
                   are alleged.
                                    . . .

      W.     We, us or our means the Company providing this insurance.

      X.     You or your means the Named Insured shown in the Declarations and
             if an individual, your spouse who resides in the same household.
                                      . . . .

Commercial Auto Policy (Form No. 58001 (1-15)); Amendment of Definitions
(Form No. 58524 (1-15)).

                                           32.

      Owners issued a commercial umbrella insurance policy to “Restored Trucking

Company Inc.,” policy number 49-434-124-02, with effective dates of March 23,

2018 through March 23, 2019 (the “Umbrella Policy”). A true and accurate copy of

the Umbrella Policy is attached hereto as Exhibit D.

                                           33.

      The Umbrella Policy’s liability coverage contains the following relevant

definitions, terms, provisions, exclusions, and conditions:

                    COMMERCIAL UMBRELLA POLICY

                           INSURING AGREEMENT

We agree to provide insurance relying on the statements in the Declarations and
subject to all the terms and conditions of this policy. In return, you must pay the
premium and comply with all policy terms and conditions.

                                        - 12 -
       Case 4:21-cv-00116-LMM Document 1 Filed 06/18/21 Page 13 of 20




                                 DEFINITIONS

To understand this policy, you must understand what we mean when we use these
words and phrases. They appear in bold-faced print in this section and wherever used
in the policy.

                                       . . .

D.    Automobile means a land motor vehicle, trailer or semi-trailer.

E.    Bodily injury means bodily injury, bodily sickness or bodily disease
      sustained by a person, including death resulting from any of these at any time.

                                       . . .

I.    Incident means either an occurrence or an offense, whichever is the basis of
      coverage, then:

      1.    When coverage applies on an occurrence basis, incident means an
            accident with respect to:

            a.     Bodily injury, including damages claimed by any person or
                   organization for care, loss of services or death resulting at
                   anytime from the bodily injury; . . .

            including continuous or repeated exposure to substantially the same
            general harmful conditions. Continuous or repeated exposure to
            substantially the same general harmful conditions constitutes one
            incident.

                                       . . .

R.    Scheduled underlying insurance means the insurance policies shown in the
      Schedule of Underlying Insurance including any renewal or replacement of
      such contracts which are not more restrictive.

                                       . . .
                                       - 13 -
      Case 4:21-cv-00116-LMM Document 1 Filed 06/18/21 Page 14 of 20




Y.   Ultimate net loss means the sum actually payable by us to procure settlement
     or satisfaction of the insured's legal obligation for damages either by:

     1.    Final adjudication; or

     2.    Compromise with our written consent.

     However, ultimate net loss shall not include salaries of the insured's
     employees or those of an underlying insurer or expenses incurred by the
     insured, underlying insurer or us in investigation, adjustment or litigation.

                                      . . .

CC. We, us and our means the Company providing this insurance.

DD. You and your means the person(s) or organization(s) shown as the Named
    Insured in the Declarations.

                                      . . .

                                    COVERAGE

A.   We will pay those sums included in ultimate net loss that the insured
     becomes legally obligated to pay as damages because of:

     1.    Bodily injury; . . .

     to which this insurance applies caused by an incident.

                                      . . .

                                  CONDITIONS

     This policy is subject to the following conditions:

                                      . . .

                                      - 14 -
        Case 4:21-cv-00116-LMM Document 1 Filed 06/18/21 Page 15 of 20




      F.    Legal Action Against Us

            We may not be sued unless:

            1.    There is full compliance with all terms of this policy[.] . . .

                                       . . .

      H.    Notice of Incident, Claim or Suit

            1.    When an incident likely to involve us takes place, the insured
                  must notify us in writing as soon as practicable, of any incident,
                  claim or suit. Notice of an incident is not notice of a claim.

            2.    If claim is made or suit is brought, we must be advised promptly.
                  All papers in connection with claims or suits must be sent to us
                  without delay.

                                     . . . .

Commercial Umbrella Policy (Form No. 26800 (7-05)).

                                          34.

      Spivey seeks a defense and/or indemnity under the Primary Policy and

Umbrella Policy for the claims asserted and damages sought in the Underlying

Lawsuit. However, Owners is uncertain as to its rights and obligations under such

policies.




                                       - 15 -
          Case 4:21-cv-00116-LMM Document 1 Filed 06/18/21 Page 16 of 20




                         DECLARATORY JUDGMENT

                         COUNT I
  SPIVEY FAILED TO AFFORD OWNERS WITH TIMELY NOTICE OF
  THE UNDERLYING LAWSUIT, THUS, OWNERS HAS NO DUTY TO
          DEFEND OR INDEMNIFY SPIVEY AGAINST IT.

                                           35.

      Owners repeats and realleges the foregoing paragraphs as if fully set forth

herein.

                                           36.

      The Primary and Umbrella Policies issued by Owners require the insured to

perform certain conditions precedent in the event of a suit.

                                           37.

      Specifically, as a condition precedent to coverage under both the Primary and

Umbrella Policies, and in accordance with O.C.G.A. § 33-7-15(a), Spivey was

required to notify Owners of any suit “as soon as practicable.”

                                           38.

      Moreover, as a condition precedent to coverage under both the Primary and

Umbrella Policies, and in accordance with O.C.G.A. § 33-7-15(a), Spivey was to

ensure that Owners was served and/or notified “immediately” and “without delay”

of any correspondence, demands, notices, or papers in connection with any suit.

                                        - 16 -
       Case 4:21-cv-00116-LMM Document 1 Filed 06/18/21 Page 17 of 20




                                         39.

      The Underlying Lawsuit constitutes a “suit,” as defined by the Primary and

Umbrella Policies.

                                         40.

      Spivey became aware of the Underlying Lawsuit as early as the date he was

served with the complaint therein, on October 15, 2020.

                                         41.

      However, Owners was not notified of the Underlying Lawsuit until December

10, 2020 – or approximately two (2) months later and after Spivey was in default as

a matter of law.

                                         42.

      By failing to notify Owners “as soon as practicable” of the Underlying

Lawsuit, Spivey breached the conditions precedent to coverage set forth in both the

Primary and Umbrella Policies, and as provided in O.C.G.A. § 33-7-15(a).

                                         43.

      Spivey also failed to ensure that Owners was served and/or notified

“immediately” and “without delay” of any correspondence, demands, notices, or

papers in connection with the Underlying Lawsuit.


                                      - 17 -
       Case 4:21-cv-00116-LMM Document 1 Filed 06/18/21 Page 18 of 20




                                          44.

      By failing to timely notify Owners of the Underlying Lawsuit, as specified

above, Spivey breached the conditions precedent to coverage set forth in both the

Primary and Umbrella Policies, and as provided in O.C.G.A. § 33-7-15(a).

                                          45.

      Moreover, Byrd did not forward the complaint in the Underlying Lawsuit to

Owners, or notify it of the same, via certified mail or statutory overnight delivery,

within ten (10) business days of filing, as required by O.C.G.A. § 33-7-15.

                                          46.

      Because of Spivey’s default in the Underlying Lawsuit, and Byrd’s refusal to

consent to open said default, Owners has suffered prejudice as required by O.C.G.A.

§ 33-7-15(a).

                                          47.

      Consequently, because Spivey breached conditions precedent to coverage

under both the Primary and Umbrella Policies, and as provided in O.C.G.A. § 33-7-

15(a), because Byrd failed to comply with the notice provisions provided in

O.C.G.A. § 33-7-15(a), and because Owners has been prejudiced thereby, Owners

has no duty to defend or indemnify Spivey in the Underlying Lawsuit.


                                       - 18 -
       Case 4:21-cv-00116-LMM Document 1 Filed 06/18/21 Page 19 of 20




                                          48.

      Owners is, therefore, entitled to a declaratory judgment that it is has no duty

to defend or indemnify Spivey against the Underlying Lawsuit.

                            PRAYER FOR RELIEF

      WHEREFORE, Owners respectfully prays as follows:

      (1)   that this Court declare that it does not owe any duties to defend or

            indemnify Spivey in the Underlying Lawsuit, as specifically alleged

            above;

      (2)   that judgment be entered in Owners’ favor and against all Defendants;

      (3)   that this Court bind each and every named party herein by said

            judgment;

      (4)   that the Court award Owners all costs, expenses, and attorneys’ fees

            that it is entitled to receive under federal and/or state law; and

      (5)   that this Court enter an order granting such other and further relief as

            justice requires.




                                       - 19 -
      Case 4:21-cv-00116-LMM Document 1 Filed 06/18/21 Page 20 of 20




     This 18th day of June, 2021.

                                    Respectfully submitted,

                                    KENDALL | MANDELL, LLC


                                     /s/ M. Brandon Howard
                                    Michael C. Kendall
                                    Georgia Bar No. 414030
                                    M. Brandon Howard
                                    Georgia Bar No. 550524
                                    Attorneys for Owners Ins. Co.
3152 Golf Ridge Blvd., Ste. 201
Douglasville, Georgia 30135
Telephone: (770) 577-3559
Facsimile: (770) 577-8113
mckendall@kendallmandell.com
mbhoward@kendallmandell.com




                                    - 20 -
